DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Kachigian on 6/15/2021.

The application has been amended as follows: 
In the Claims:

Replace the entire claim set with the following:

1. A method for producing longitudinally and transversally 2sealed filled foil bags, comprising the steps of: 
3a) positioning at least one non-form stable, individual, finite foil sheet on one of a plurality of transport slides of a transport device5, wherein the transport slide is movable independently from any other transport slide in a transport direction, 
7b) retaining the at least one foil sheet on the transport slide by sucking 8the foil sheet against the transport slide, 
c) transporting the at least one foil sheet by the transport slide 2in the transport direction sequentially to processing stations where the following processing steps are being performed:





12. The method according to Claim 1, wherein 3in the first sealing step, 4the edge portions are sealed relative to each other over an 5entire length of the edge portions.  

13. The method according to Claim 2, wherein2, 3in the first sealing step, 4the edge portions are sealed relative to each other while the 5transport slide with the at least one foil sheet moves in the transport direction along a sealing 6unit.  

14. The method according to Claim 3, wherein 2after producing the first sealing seam and before producing the two 4second sealing seams, a sealing fin that extends in the transport direction 5and radially protrudes from a remainder of the foil hose is folded against the remainder of the foil hose, 3and/or the sealing fin is arranged in a width portion of the at least one product in top 9view.  

15. The method according to Claim 3, wherein    3the two second sealing seams are produced in top view orthogonal to the 4first sealing seam in that  either, the two second sealing seams are produced 6transverse to the transport direction while the slide with the foil hose 8stands still in the transport direction and a sealing unit in the transverse direction to 9the transport direction is fed to the slide for the sealing, 10or the two second sealing seams are produced in the transport 11direction in that 12the foil hose is rotated on the slide so that the two second sealing 13seams that are to be produced extend in the 

16. The method according to Claim 1, wherein placing the two opposite edge portions of the at least one foil sheet against each other is performed for producing the first sealing seam, and/or folding a 5sealing fin with the first sealing seam while the slide with the at least one foil sheet 6moves in the transport direction along a folding unit, along a folding guide surface.  

17. The method according to Claim 1, wherein2, 3in the first sealing step 4two adjacent sections of an identical strip shaped portion that extends in the 5transport direction or transverse thereto, orthogonally, edge portions 6of the at least one foil sheet are selected as the two edge portions that are to be 7placed against each other and sealed.  

18. The method according to Claim 7, wherein2 3in the second sealing step 4two opposite edge portions of the at least one foil sheet that are not yet 5sealed together are placed against the two edge portions, which were sealed together in the first sealing step, and sealed.  

19. The method according to Claim 8, wherein the processing steps of placing at least one product and fabricating the first and second sealing seams in the first and second sealing steps are performed upon the at least one foil sheet that rests on the 

110. The method according to Claim 1, further comprising, placing either plural foil sheets adjacent to one another, behind 4one another in the transport direction on the slide, or5 placing only one foil sheet on the slide, and said steps 6of fabricating at least one bag and transporting the at least one foil sheet are performed multiple times 7in the transport direction and subsequently the transversally sealed 8foil hose is cut into plural hose bags that are respectively sealed circumferentially.  

111. A machine for producing longitudinally and transversally 2sealed filled foil bags, according to preceding method claim 1, the machine comprising: 
3- a transport device with plural transport slides that are displaceable 4independently from each other along the transport device and that include a retaining device 5including at least one suction cup for retaining at least one foil sheet resting on a transport slide; 
6- arranged along the transport device in a pass through direction through the transport device are: 6  
- at least one placement station for applying at least one flat packaging material on a transport slide; 
10- at least one filling station for applying at least one product onto the at least one 11packaging material that sits on the transport slide; 
12- at least one erecting station for three dimensional shaping of the at least 
14- at least one sealing station for sealing the packaging, 
15- a control unit for controlling the transport device; 
16wherein, 
19- the at least one placement station is configured to apply a non-form 20stable, individual, finite foil sheet as the at least one packaging material, wherein the at least one placement station comprises a storage device comprising non-form 20stable, individual, finite foil sheets or a foil band to be cut into non-form 20stable, individual, finite foil sheets;
21- the at least one erecting station is configured to approach edge portions 22of the non-form stable foil sheet towards each other, by forming the foil 23sheet without stretching; and 
24- the at least one sealing station comprising a first sealing unit configured to form a first seam at the approached edge portions and at least one second sealing unit configured to form two second seams, at the same time, transverse to the first seam on the foil sheet so that the entire foil sheet is used to form the sealed filled foil bag and no leftover or cut off scrap remains.  

171112. The machine according to Claim 11, wherein the transport slide includes a vacuum pump, or 5the transport slide includes at least one format plate configured as a 6placement surface wherein the at least one format plate is replaceable without tools and 8the foil sheet that is placed on the transport slide protrudes 9on at least one side in the transversal direction relative to the transport direction in top 10view beyond the transport slide and a surface area of the foil sheet is greater than a surface area of the at least one format plate, or 13the at least one format plate is pivotable, and rotatable, by at least 90° relative to a base 14element of the transport slide about a pivot axis that extends orthogonal to a main 15plane of the at least one format plate.  

113. The machine according to Claim 11, wherein 3 the storage device of the placement station4 either includes a storage container for foil sheets, or5 a production unit for foil sheets which includes a storage roll for a foil band, and at least one cutting device for cutting off foil strips  that extend in an axial direction of the storage roll from a free end of the foil band, and9 the at least one cutting device is for cutting the foil band or for cutting 10foil strips into plural foil sheets that are sequential in the axial direction.  

114. The machine according to Claim 11, wherein the erecting station is arranged after the 4filling station, or 5the erecting station includes guide surfaces which fold portions of the 6non-form stable foil sheet into a selected position and hold them in this position by 7moving the foil sheet along by the transport slide.  

115. The machine according to Claim 11, wherein 3the first sealing unit is positioned 4at the transport device fixed in place in the pass through direction wherein the first sealing 5unit is configured to produce at least one longitudinal seam that extends in the pass through 6direction at a foil sheet that runs in the pass through direction through the sealing 

116. The machine according to Claim 11, wherein3 the device includes a rearrangement station to rearrange the sealed filled 4foil bags into an enveloping packaging, and 5the rearrangement station includes a further transport device for the enveloping 6packaging.  

117. The machine according to Claim 11, wherein 2a machine frame is provided that extends in the pass through direction in 4which multiple processing stations are arranged and in which the transport 5device with its transport direction is arranged in the pass through direction of the 6machine, or 7the storage device for the foil sheets is arranged 8laterally outside of the machine frame, wherein the storage device comprises a storage roll for a foil band which is advantageously oriented with its axis direction in the pass through direction.

In the Specification (with reference to Spec. filed 9/24/2018):
Page 21, line 16 and Page 24, line 2: “sealing rollers 19a, b” is changed to “sealing rollers 19r”. 

In the Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant:
-“19a” and “19b” corresponding to “sealing rollers” are changed to “19r” and “19r” in Figures 1a, 1b, 2b1, 2b2.
In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Allowed Claims / Reasons for Allowance
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1 and 11, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention.
Regarding Claim 1, Denison (US Patent 2,600,216), Spatafora (WO 2013/092081), and Schubert (EP 2070843 A1), in combination, disclose most of the claimed method steps and features (see Final Rejection mailed on 12/14/2020 for details). 
In summary:
-Denison discloses a method for producing longitudinally and transversally sealed filled foil bags and steps of transporting a foil sheet, placing a product thereon, fabricating a first seam and fabricating two second seams transverse to the first seam thereby fabricating at least one filled and circumferentially sealed foil bag. 
-Denison does not disclose at least the following: 
-positioning finite foil sheet on a transport slide of a transport device wherein the slide is independently movable and retaining the sheet on the slide by sucking the sheet against the slide 
-fabricating the two second seams at the same time

- Spatafora discloses a method for method for producing longitudinally and transversally sealed filled foil bags from a finite sheet (see 4 in Figure 4 and Page 12, lines 1-4 and Page 14, lines 8-13). However, Spatafora also fails to explicitly disclose positioning finite foil sheet on a transport slide of a transport device wherein the slide is independently movable and retaining the sheet on the slide by sucking the sheet against the slide and fabricating the two second seams at the same time
- Schubert teaches a transport slide of a transport device wherein the slide is independently movable of the other slides and retaining the object being conveyed by the slide by sucking the sheet against the slide.
-Further simultaneous seam fabrication/sealing has been known in the art (i.e. see Rado (US Patent 2,530,400) and Rado (US Patent 2,764,862), and Shifley (US Patent 4,869,051)) 

However, although each individual feature of the claimed invention can be found or is taught across several references in the prior art. None of the prior art references singularly disclose the totality of claimed steps which include the manipulation (positioning, transport, placing a product, first and second sealing, etc.), in the manner with the structure as claimed, of a finite foil sheet. Further, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the teachings of the references as exemplified above to obtain the claimed invention without the use of improper hindsight drawn from Applicant’s own specification as motivation. 

Regarding Claim 11, none of the prior art references explicitly disclose a machine for producing longitudinally and transversally sealed filled foil bags according to the method of Claim 1 and while the different structural features of the machine of Claim 11 can be individually found across the several prior art references cited, it would not have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined the teachings of the references to obtain the claimed machine without the use of improper hindsight drawn from Applicant’s own specification as motivation. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Ambrose (US Patent 4,596,111) discloses a U-shaped sealer for forming a sealed package.
-Rasi (US PGPUB 2015/0307218) discloses a method of forming a circumferentially sealed package and from a finite sheet. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/16/2021